There is no merit to the defendant’s single argument on appeal that probable cause was wanting in the issuance of the search warrant that led to the seizure of gaming implements and to his conviction of violating G. L. c. 271, §§17 and 17A. The two-prong test of Aguilar v. Texas, 378 U.S. 108, 114 (1964), was met. The anonymity of the informant is not fatal. See Commonwealth v. Alessio, 377 Mass. 76, 81-82 (1979). The informant’s tip to the police officer who obtained the warrant as to the defendant’s name, unpublished telephone number and sports betting pursuits was corroborated by the police officer’s observations of the defendant's house and by his telephone conversation with the defendant about placing a bet on the hockey game that night between Toronto and Atlanta. See Spinelli v. United States, 393 U.S. 410, 415 (1969); Commonwealth v. Vynorius, 369 Mass. 17, 21-22 (1975); Commonwealth v. Lotfy, 8 Mass. App. Ct. 126, 130-131 (1979).

Judgments affirmed.